 

=
pas

6
-

oté1 ooo960

Case 9:19-cv-81511-RLR Document 1-4 Entered on FLSD Docket 11/06/2019 Page 1 of 1

R) To Contact Us: (800) 280-1183 EXT 333
Hours of Operation:

Monday — Friday | 8:00 a.m. - 6:00 p.m.
COLLECTION AGENCY Saturday | 8:00 a.m. ~ 12:00 p.m,

THE ONLY REAL SOLUTION

AARGON ACCOUNT #: 2896-122754
Letter Dated: September 11, 2019

  

DELINQUENT ACCOUNT
Amount Owed: $6,236.50
Your Payments: -$ 0.00
Total Balance Due: $6,236.50

   

Creditors Name: Wellington Regional Medical Center
Creditors Account Number: 000112357603

    
     

 

Dear LAZARO MONTERO,
Your account has been placed with our office for collection by our client as referenced above. The total amount due is: $6,236.50

Call Spencer Davis toll free at (800) 280-1183 ext. 333 to discuss your account and set up payment arrangements. Please
X reference Account Number: 2896-122754

f=] _ Manage your Account Online. Visit us at http://payaargon.com fs

= Your User Name is: MONTERO| Password is: 2896-122754 oR
ee Mail a check or money order payable to Aargon Agency Inc., for the Total Balance Due using the remittance coupon below
= and enclosed envelope.

Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of this debt or any portion thereof, this
office will assume this debt is valid. If you notify this office in writing within thirty (30) days from receiving this notice, that you dispute the
validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of
such judgment or verification. If you request this office in writing within thirty (30) days after receiving this notice, this office will provide you
with the name and address of the original creditor, if different from the current creditor.

As of the date of this letter, you owe the Total Balance Due listed above. For further information you may contact our office at (800) 280-
1183 ext 333.

This communication is from a debt collector. This is an attempt to collect a debt; any information obtained, will be used for that purpose.

 

Information regarding this account may be reported to a credit reporting agency upon the expiration of the time limits indicated in this letter.

 

See Reverse Side for important Consumer Information
DETACH BOTTOM PORTION AND RETURN WITH PAYMENT

29CDARACO1_DL1 359432934

et Account #: 2896-122754
ae a ine. in Road Total Balance Due: $6,236.50
pring See reverse side for nt information.

Las Vegas, NV 89117-4113 “or Payne

RETURN SERVICE REQUESTED

eee Lede Ae epee toed ff edef ey ET EP yt AAI
LAZARO MONTERO 8668 SPRING MOUNTAIN RD
143 West Ct . LAS VEGAS, NV 89117-4113

Royal Palm Beach FL 33411-2928 Wis yung U0 fYUpafag bad pedy pfepedagaggg Ef tps] Epa p UP fp a gH

{9 Please check box if addrass is incorrect or Information has changed, and indicate change(s) on reverse side.
